            Case 2:18-cv-00033-GMN-NJK Document 68 Filed 08/13/20 Page 1 of 2




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
 7   BRICK SHALAKO HOUSTON, JR.,                           Case No.: 2:18-cv-00033-GMN-NJK
 8           Plaintiff(s),                                                ORDER
 9   v.                                                             (Docket Nos. 61, 63)
10   WEIR, et al.,
11           Defendant(s).
12          Pending before the Court are Plaintiff’s motions to extend his copy work limit and for extra
13 blank paper and access to brass slips and legal envelopes. Docket Nos. 61, 63. No responses were
14 filed.
15          A. Copy Work Limit
16          An inmate has no constitutional right to free photocopying. Johnson v. Moore, 948 F.2d
17 517, 521 (9th Cir. 1991). Pursuant to NDOC regulations, inmates can only accrue a maximum of
18 $100 debt for copy work expenses for all cases. See, e.g., Weddle v. Baker, 2014 U.S. Dist. Lexis
19 151674, *3 (D. Nev. Oct. 27, 2014). “In this district, courts have found that they can order a prison
20 to extend limited photocopying when it is necessary for an inmate to provide copies to the Court
21 and other parties.” Id. (citing Allen v. Clark Cnty. Det. Ctr., 2011 U.S. Dist. Lexis 31756 (D. Nev.
22 Mar. 11, 2011)).
23          In reviewing the record of this case, the Court finds a copy work limit increase of $10.00
24 to be appropriate. To be clear, that money is to be used for this case. Plaintiff’s motion for extra
25 blank paper and access to brass slips and legal envelopes references four other cases of his. See
26 Docket No. 63 at 1. Any need to increase Plaintiff’s copy work limit as to those other cases must
27 be addressed through separate motions filed in those other cases. Further, Plaintiff shall be
28 judicious in his use of the money provided herein. The Court will not be inclined to grant further

                                                     1
          Case 2:18-cv-00033-GMN-NJK Document 68 Filed 08/13/20 Page 2 of 2




 1 increases absent a showing that the money provided herein was used cautiously, but ultimately
 2 proved insufficient.
 3         B. Extra Blank Paper and Access to Brass Slips and Legal Envelopes
 4         Plaintiff submits that he has “approximately five active cases” for which he needs access
 5 to “more paper,” “more legal envelopes,” and brass slips. Docket No. 63 at 1. Plaintiff submits
 6 that the law library clerk refuses to send him brass slips, which he needs to be able to send legal
 7 mail to the Court without being delayed, and that he has to ask three or four times for “supplies”
 8 because “the staff” only make rounds for count or to pass out the phone. Id. at 1–2.
 9         As an initial matter, the Court considers this motion only as to this case; any requests made
10 as to other cases must be addressed through separate motions filed in those other cases. As for this
11 case, Plaintiff does not specifically state whether he needs more paper or access to brass slips and
12 legal envelopes. Further, Plaintiff fails to identify a deadline he cannot meet because of his alleged
13 lack of paper or his inability to get brass slips or legal envelopes. Indeed, although it might be
14 inconvenient to have to request supplies more than once, assuming that is true, it does not appear
15 that Plaintiff has had any trouble in meeting, or has missed, any deadlines. See Docket. Moreover,
16 if Plaintiff is ever at risk of missing a deadline, he may file a motion to extend the given deadline
17 if supported by good cause. Thus, the Court will deny this motion without prejudice.
18         C. Conclusion
19         Accordingly, Plaintiff’s motion to extend his copy work limit is GRANTED in part and
20 DENIED in part in that his copy work limit shall be increased by $10.00. Docket No. 61. Further,
21 Plaintiff’s motion for extra blank paper and access to brass slips and legal envelopes is DENIED
22 without prejudice. Docket No. 63.
23         IT IS SO ORDERED.
24         Dated: August 13, 2020
25                                                                ______________________________
                                                                  Nancy J. Koppe
26                                                                United States Magistrate Judge
27
28

                                                     2
